Citation Nr: 0919720	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence had been received to reopen 
service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1972 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That decision denied reopening of service 
connection for a low back disorder, finding that new and 
material evidence had not been received.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge for a February 2009 Travel Board hearing.  A copy 
of the transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
disorder was originally denied in a January 1974 rating 
decision, which found that the evidence did not show that the 
Veteran's pre-existing back disorder was aggravated by 
service; the Veteran did not appeal this decision.

2.  A request to reopen service connection for a back 
disorder claim was denied in a June 1978 rating decision, 
which found that no new and material evidence to show 
aggravation of pre-existing back disorder in service; the 
Veteran did not appeal this decision.

3.  Evidence received since the June 1978 final rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to the unestablished fact of 
aggravation in service that is necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim. 




CONCLUSIONS OF LAW

1.  The June 1978 rating decision denying reopening of 
service connection for a back disorder became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008). 

2.  Evidence received since the June 1978 rating decision 
denying reopening of service connection for a back disorder 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1) (2008).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with a May 2007 letter in which the 
RO notified him of what evidence was required to reopen his 
claim for service connection for a low back disorder.  This 
letter told him what evidence VA would obtain, and what 
evidence he was expected to provide.  This letter also 
notified the Veteran that he should submit any relevant 
evidence in his possession.  This letter met the duty to 
notify the Veteran in accordance with Pelegrini.  The May 
2007 letter also informed the Veteran that his back condition 
service connection claim had been previously denied, informed 
him of the need for new and material evidence to reopen the 
claims, provided regulatory definitions of "new" and 
"material" and informed him of the bases for the prior 
denial.   This letter met the duty to notify the Veteran in 
accordance with Kent.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, a May 2007 letter provided notice regarding 
effective dates and initial ratings.  In addition, because 
the claim to reopen service connection claim is being denied, 
and no effective date or rating percentage will be assigned, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess, 
supra.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

The Veteran has not been afforded an examination for his back 
condition service connection claim.  Any duty to request an 
examination or obtain an opinion only arises if new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  The Veteran's claim, as discussed below, 
has not been reopened and no VA examination is therefore 
required.

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records, private treatment records and Social 
Security Administration (SSA) records have been obtained.  In 
light of the above, the Board may proceed with consideration 
of the Veteran's claim.

Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Additionally, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for congenital defects is precluded, 
although service connection is available for congenital 
diseases that are aggravated in service.  Quirin v. Shinseki, 
No. 06-2007 (U.S. Vet. App. Mar. 10, 2009); 38 C.F.R. 
§ 303(c).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Reopening Laws and Regulations

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992); see also Savage v. Gober, 10 
Vet. App. 488 (1997).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Analysis of Reopening Service Connection for a Back Disorder

The RO originally denied service connection for the Veteran's 
back disorder in a January 1974 rating decision, finding that 
there was no evidence that his pre-existing scoliosis had 
worsened in service.  A notice of disagreement (NOD) was not 
received regarding this determination; therefore, the 
decision became final.

The evidence considered in the January 1974 rating decision 
includes the Veteran's service treatment records and VA 
treatment records dated between September 1973 and December 
1973.  His November 1972 entrance examination was negative 
for any relevant abnormalities.  Complaints of low back pain 
were noted in a May 1973 treatment note and a diagnosis of 
scoliosis was made in a June 1973 treatment note.  

A June 1973 service treatment summary indicates that the 
Veteran had complained of mid-thoracic and low lumbar back 
pain that worsened when running, jumping, using overhead 
bars, and doing push ups.  He also reported difficulty 
finding a "comfortable place in bed" when sleeping at 
night, that he was able to do a moderate amount of physical 
activity but not for a prolonged period of time, and that 
heavy physical activity or exercise caused back pain.  The 
service examiner noted that "approximately two years ago 
[the Veteran] was noted to have scoliosis," and this 
diagnosis was confirmed in May 1973.

The Veteran was discharged from service as medically unfit in 
June 1973 due to his diagnosed right dorsal idiopathic 
scoliosis from T-5 to T-12 and compensatory secondary 
scoliotic curve L1 through L5.  The June 1973 Medical Board 
Proceedings report indicates that the Veteran was present 
during the proceedings but did not offer any "views" on his 
behalf.  An accompanying discharge examination noted his 
scoliosis, but was otherwise negative for any relevant 
abnormalities.

September 1973 through December 1973 VA treatment records 
were negative for any complaints or treatments related to the 
Veteran's back disorder.

A request to reopen service connection claim for a back 
disorder was filed in January 1978.  Evidence received since 
the January 1974 rating decision included an October 1974 VA 
treatment record and Department of Correction treatment 
records dated between December 1976 and April 1978.  An 
October 1974 VA treatment record indicates that a lumbar X-
ray was performed in response to the Veteran's complaints of 
scoliosis and secondary spasms.

Complaints of chronic back pain for the past four to five 
years were noted in a March 1977 treatment note.  The 
treating physician noted that the Veteran had "a curvature 
of his spine since childhood" and that physical examination 
revealed moderate to severe dorsal lumbar scoliosis with 
fairly good compensation without evidence of neurological 
disease.  This presentation was "fairly typical of untreated 
scoliosis" and the Veteran was placed on a physiotherapy 
program consisting of exercise, muscle relaxants and 
analgesics.  A May 1977 treatment note reflected continued 
complaints of back pain and that the Veteran had been non-
complaint in his back exercises.  His scoliosis was noted to 
be a congenital defect in a February 1979 treatment note.

The Veteran's claim to reopen service connection for a back 
disorder was denied in a June 1978 rating decision, which 
found that new and material evidence had been not been 
submitted to establish that the preexisting scoliosis had 
been aggravated during service, and that the evidence 
suggested that his back disorder was congenital.  Because the 
Veteran did enter a notice of disagreement with this decision 
within one year of issuance of the decision, the June 1978 
rating decision denying reopening of service connection for a 
back disorder became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In December 2006, the Veteran requested reopening of service 
connection for a back disorder.  Additional evidence received 
since the June 1978 rating decision includes VA treatment 
records dated between June 1995 and February 2007, a December 
2007 VA opinion from N. S., VA dental treatment records dated 
between October 1973 and March 1974, a March 2008 statement 
from the Veteran, a February 2009 Travel Board hearing and 
SSA records.

"Obvious" scoliosis with marked curvature was noted in a 
December 2002 VA treatment note.  A March 2003 thoracic spine 
X-ray revealed marked S-shaped thoracic spine scoliosis with 
degenerative changes at multiple levels.

An August 2005 VA treatment note indicated that the Veteran 
had been diagnosed with scoliosis 33 years ago and that he 
was experiencing chronic low back pain.  He reported previous 
employment as a landscaper and noted that he had not worked 
since February.  The examiner noted that the Veteran had not 
appeared for his scheduled back physical therapy 
appointments.

A January 2006 private treatment note reflects that the 
Veteran reported lower back pain for the past year.  
Continued complaints of lower back pain were noted in an 
April 2006 treatment note, with the Veteran denying that he 
had experienced "any one specific injury or trauma."

A June 2006 VA treatment note reflects complaints of low back 
pain secondary to a motor vehicle accident.  Physical 
examination was negative for swelling, redness, or 
tenderness.  A diagnosis of back spasm was made, and the 
Veteran was prescribed oral medications for treatment.

Details regarding the Veteran's work as a landscaper, 
including descriptions of the daily physical demands of his 
position, were provided in an August 2008 SSA Work History 
Report.  An October 2006 SSA medical consultation report 
reflected the Veteran's reports of experiencing "some back 
discomfort all of his life" with increasing pain and 
stiffness in recent years.  The examiner noted that the 
Veteran's scoliosis caused pain along his entire spine as 
well as a "severe and obvious deformity."  SSA benefits 
were granted in October 2006 due to the Veteran's "curvature 
of [the] spine" with an effective disability date of June 1, 
2006.

A December 2007 opinion from N. S., a nurse practitioner, 
indicates that "it is reasonable to assume that [the 
Veteran's] pain" is connected to his "May 1973 injury."  
The nurse practitioner referred a "positive" lumbar spine 
X-ray and that osteophytes were located at L-3.  Diagnoses of 
back pain and scoliosis were made.

The Veteran's March 2008 statement indicates that the on-set 
of his back condition was in 1973, following his service in 
the Army.  He disputed the October 2006 SSA medical 
consultant's notation that he had reported back discomfort 
"all of his life."

At the February 2009 Travel Board hearing, the Veteran 
testified that he had never had any problems with his back 
prior to service, and that he began to experience back pain 
following a fall during a long march.  He testified that he 
would have been able to read and understand only a "little 
bit" of the Medical Board documents during service, as he 
learned to read sometime after service.

As indicated, the Veteran's claim to reopen was previously 
denied in a June 1978 rating decision, which found that there 
was no competent evidence suggesting that the pre-existing 
back disorder was aggravated by service.  As such, some 
competent evidence suggesting that the Veteran's back 
condition had been aggravated by his service is required to 
reopen service connection for a back disorder.

After a review of all the evidence, including the additional 
evidence received since the prior final June 1978 rating 
decision, the Board finds that new and material evidence has 
not been received to reopen service connection for a back 
disorder.  Evidence received since the June 1978 final rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to the unestablished fact of 
aggravation in service that is necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  

Treatment records establish consistent complaints and 
treatment for back pain and scoliosis.  SSA records suggest 
employment as a landscaper for many years following service.  
These newly submitted treatment records, however, do not 
suggest that the Veteran's pre-existing back condition had 
been aggravated by his service.

The December 2007 nurse practitioner's purported opinion that 
the Veteran's pain is related to his May 1973 injury is not 
material evidence because it is of no probative value.  The 
purported opinion did not specify the nature of either the 
purported injury or the pain.  The presence of pain alone 
does not constitute a diagnosis for which service connection 
can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (pain is not a separate disability for 
VA disability compensation purposes).  The purported opinion 
is based on the inaccurate factual premises of a May 1973 
back "injury" in service, and ignored the pre-existing 
scoliosis.  An opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  In addition, the purported opinion is not 
even an opinion of aggravation.  Accordingly, this December 
2007 opinion is afforded no weight.  See Nieves-Rodriguez v. 
Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is afforded no weight).

In addition, the Veteran seems to suggest in his February 
2009 Travel Board testimony that he would have either 
contested his June 1973 medical discharge or offered a 
statement on his behalf, but was unable to do so due to his 
reported reading difficulties.  As none of the additional 
evidence received since the June 1978 denial contains 
findings establishing that the Veteran's pre-existing back 
condition has been aggravated by service, and the absence of 
such evidence was the basis for the prior denial, the Board 
finds that new and material evidence has not been received 
since the prior final June 1978 rating decision; therefore, 
the claim to reopen service connection for a back disorder 
must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received, the claim 
to reopen service connection for a low back disorder is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


